Citation Nr: 1232181	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-13 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUES

1. Entitlement to service connection for claimed bilateral hearing loss.

2. Entitlement to service connection for claimed bilateral tinnitus.



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2008 by the RO.

The Veteran was scheduled for a videoconference hearing at the RO in August 2012; however, he failed to report for that hearing.  As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The currently demonstrated bilateral hearing disability is shown as likely as not to have had its clinical onset during service incident to the Veteran's exposure to noise in connection with duties while serving in the Republic of Vietnam.

2.  The currently demonstrated tinnitus hearing disability is shown as likely as not to have had its clinical onset during service incident to the Veteran's exposure to noise in connection with duties while serving in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his bilateral hearing loss disability is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303, 3.385 (2011).

2.  By extending the benefit of the doubt to the Veteran, his bilateral tinnitus disability is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Duty to Assist

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  

VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

A May 2008 VCAA letter informed the Veteran of what evidence was required to substantiate his claims for service connection for bilateral hearing loss and bilateral tinnitus. This letter also informed him of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that service connection for bilateral hearing loss and bilateral tinnitus are being granted.  

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's complete grant of the service connection benefit sought on appeal.


II.  Law and Regulation

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

However, the absence of in-service evidence of hearing loss is not fatal to the claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.  

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007)

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran contends that his bilateral hearing loss and bilateral tinnitus are the result of his service in the Republic of Vietnam.  Specifically, the Veteran reported objective hearing loss during service that was not noted on his separation medical examination.  See January 1968 Report of Medical History.

While the Veteran's service treatment records are negative for any complaints or findings for hearing problems, the Board observes that his DD Form 214 documents he served in the Republic of Vietnam, as a radio operator.  The Veteran contends that he operated radios around artillery without ear protection.

Based on the Veteran's military occupational specialty and the location of his service, the Veteran's contentions regarding his in-service acoustic trauma are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  

Moreover, after a careful review of the record, the Board notes that the Veteran's Report of the Medical History dated January 1968 contains an entry that he had subjective hearing loss not noted on audiometer testing at his separation examination. 

The Board also notes that the Veteran is competent to describe first hand experiences such as being exposed to excessive noise levels from artillery and to report symptoms of decreased hearing and ringing in his ears.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  An in-service injury has therefore been demonstrated.

The Veteran underwent VA audiological examination in April 2010 in connection with his claim for service connection.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
40
40
LEFT
5
10
20
45
45

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

Currently, the Veteran has been diagnosed with bilateral hearing loss and periodic tinnitus as defined by 38 C.F.R. § 3.385.  See April 2010 VA examination.  A current disability has therefore been demonstrated.

On VA audiology examination in April 2010, the Veteran reported post-service occupational noise exposure in the form of driving a truck for seventeen years and driving a tractor tailor for seven years.  The Veteran also reported recreational hunting for approximately two years without wearing any hearing protection and target shooting while wearing hearing protection.

The audiometric testing showed that the Veteran clearly met the threshold requirements for VA hearing loss disability.  However, the examiner opined that it is less likely as not that the Veteran's hearing loss and tinnitus were related to military service.  The examiner reasoned that his service treatment records were silent for any complaints of hearing loss, tinnitus, or signs of auditory dysfunction and that the Veteran had significant post-service noise exposure.

The April 2010 VA examiner's opinion is deficient in several respects.  First, per the Ledford case, hearing loss disability by the standards of 38 C.F.R. § 3.385 is not required during service, only currently.  Ledford, 3 Vet. App. at 89.

As noted, the laws and regulations do not specifically require in-service complaints of or treatment for hearing loss during service in order to establish service connection.  Id.

Second, notwithstanding the holding of the Ledford case, the January 1968 Report of Medical History did in fact document his complaints of hearing loss during service.  

In addition, the examiner noted that he did not see complaints of hearing loss during his review of the claims file. 

A medical opinion based on an inaccurate factual premise has no probative value. See generally Reonal v. Brown, 5 Vet. App. 458 (1993).  The Board finds the April 2010 VA examiner's opinion to be of limited probative value, as it did not address the Veteran's assertion that he began having hearing impairment during service as noted on the January 1968 Report of Medical History.  

In contrast, with regard to a continuity of symptomatology, the Veteran is competent to report in-service and post-service symptoms of bilateral hearing loss and tinnitus.  Layno, 6 Vet. App. at 469.  See 38 C.F.R. § 3.159(a)(2).  In fact, the Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Furthermore, to the extent that the Veteran asserts having had bilateral hearing loss and bilateral tinnitus since service, the Board finds these statements to be credible and consistent with the evidence on file and to be sufficient to establish a continuity of symptomatology beginning with his initial exposure to excessive and hazardous noise levels in service.

Based on its review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral hearing disorder and tinnitus as likely as not are due to the pattern of exposure to harmful noise levels beginning with that consistent with the Veteran's service in the Republic of Vietnam.  

In resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


